                                                                               Electronically Filed - St Louis County - May 24, 2021 - 03:27 PM
Case: 4:21-cv-00824-JAR Doc. #: 1-1 Filed: 07/08/21 Page: 1 of 6 PageID #: 6
                                                             21SL-CC02310
                                                                               Electronically Filed - St Louis County - May 24, 2021 - 03:27 PM
Case: 4:21-cv-00824-JAR Doc. #: 1-1 Filed: 07/08/21 Page: 2 of 6 PageID #: 7
                                                                               Electronically Filed - St Louis County - May 24, 2021 - 03:27 PM
Case: 4:21-cv-00824-JAR Doc. #: 1-1 Filed: 07/08/21 Page: 3 of 6 PageID #: 8
                                                                               Electronically Filed - St Louis County - May 24, 2021 - 03:27 PM
Case: 4:21-cv-00824-JAR Doc. #: 1-1 Filed: 07/08/21 Page: 4 of 6 PageID #: 9
                                                                                Electronically Filed - St Louis County - May 24, 2021 - 03:27 PM
Case: 4:21-cv-00824-JAR Doc. #: 1-1 Filed: 07/08/21 Page: 5 of 6 PageID #: 10
                                                                                Electronically Filed - St Louis County - May 24, 2021 - 03:27 PM
Case: 4:21-cv-00824-JAR Doc. #: 1-1 Filed: 07/08/21 Page: 6 of 6 PageID #: 11
